Exhibit 1
                                                                                                                                                       US006806889B1

(12) United States Patent                                                                                         (10) Patent N0.:                                   US 6,806,889 B1
       Malaure et al.                                                                                             (45) Date of Patent:                                           Oct. 19, 2004


(54) INTERAVTIVE APPLICATIONS                                                                                         5,630,757 A                 * 5/1997        Gagin et al. ................ .. 463/43
                                                                                                                      5,695,400 A                 * 12/1997       Fennell et al. .............. .. 463/42
(76)    Inventors: Jason Robert Malaure, 33 Shaftesbury                                                               5,838,314 A                       11/1998 Neel et al.
                      Way, Strawberry Hill, TWickenham,                                                               5,936,661 A                 *     8/1999    Trew ........................ .. 345/719
                     Middlesex, TW2 5RN (GB); Richard                                                                 6,014,184 A                 *      1/2000 Knee et al.                         348/564
                     Andrew Kydd, 64 Popes Avenue,                                                                    6,151,626          A        *     11/2000   Tims etal.     .......    . . . . ..   725/1


                      Strawberry Hill, TWickenham,                                                                    6,177,931 B1 *                     1/2001 Alexander et al.                    345/721
                                                                                                                      6,287,199 B1 * 9/2001                       McKeoWn et al. .......... .. 463/4
                     Middlesex, TW2 5TT (GB); Simon
                                                                                                                      6,312,336 B1 * 11/2001                      Handelman et al. ......... .. 463/1
                     Anthony Vivian Cornwell, 11 Eton
                                                                                                                      6,392,664 B1 *                    5/2002 White et al. .............. .. 345/717
                      Road, London, NW3 4SS (GB); John                                                                6,446,262 B1 *                    9/2002 Malaure et al. ........... .. 725/141
                      Francis Hamon, The Mount, Nether                                                                6,585,590 B2 *                    7/2003 Malone ..................... .. 463/19
                      Hill, Botley, Southampton, Hampshire
                      SO32 2BP (GB); Matthew Edward
                      Tims, RobinWood Cottage, RobinWood                                                                        FOREIGN PATENT DOCUMENTS
                      Place, Kingston Vale, London SW15                                                     EP                                 714684               6/1996
                      3RN (GB)                                                                              JP                        000905928 A1 *                3/1999
                                                                                                            WO                               9708892                3/1997
(*)     Notice:       Subject to any disclaimer, the term of this
                      patent is extended or adjusted under 35
                                                                                                            * cited by examiner
                      USC 154(b) by 0 days.

(21) Appl. No.: 09/453,665                                                                                  Primary Examiner—Sy D. Luu
(22) Filed:           DEC. 3, 1999                                                                          (57)                                         ABSTRACT
(30)         Forelgn Apphcatlon Prmnty Data                                                                 Amethod of supplying information from a central source (1)
  Dec. 4, 1998       (EP) .......................................... .. 98309944                            to a plurality of remote user interfaces (9) relating to an
(51) Int C17                                G09G 5/00_ A63F 13/00                                           interactive application. The method comprises:
(52) US. Cl. II:I:I:jigs/733- 345/748' 345/749-                                                                  1) transmitting application data associated With the inter
                                                 ’            ’ 463/46                                                active application to the user interfaces (9); and,
(58)    Field of Search ............................... .. 345/716—718,                                          ii) thereaften transmitting a real time Start Signal to the
                           345/733, 740, 744, 748, 749, 753, 756,                                                     user interfaces (9) to enable the interactive application
                                      758; 463/40_43; 725/37_61                                                       to begin substantially simultaneously at each user inter
                                                                                                                      face.
(56)                       References Cited
                  U.S. PATENT DOCUMENTS
       5,630,119 A     *     5/1997 Aristides et al. .......... .. 348/906                                                             12 Claims, 4 Drawing Sheets


                                                                                                                                   COPYRIGHT
                                                                                                        O                          Xsecs.

                                                                                                35          TWOWAY
                                                                                                    \
                                                                                                          comgmwmm



                                                   .   .                                                          I

                                                                                                                 f              BEFORE
                                                           @                                            @                       Heal “me Start

                                                             “1     --                         39           TWO WAY

                                                                                                         0600
                                                            40 Mm                              -> 4-8 "136
                                                              mé‘f?'é‘éifé'mv                      mn'ih‘t'a‘s‘?ékm ‘__37

                                                                                                                                AFI'ER
                                                                                                                                Real 1'Ime Start
                                                                                                                                7.3
                                                                                                                                mm m          m
                                                                                                                                8 mlmnai 11w I1 783.
                                                                                                          TWO WAY


                                                                                                           i now YO PLAY

                                                       STARTING IN 9 MINUTES »__ 42, -sIARnNs IN 9 MINUTES                              41
                                                           SYARTING IN                                  STARTING IN 2 MINUTES

                                                           NOTE: 10 you are in Ihe Howto Flay
                                                           Screen um! game      as, you Ihs?              swarms IN @ sEcoNns
                                                           ems! the GAME STARTED routine,




                                                                                                                                GAME STARTS
                                                                                                                                7.33
U.S. Patent                 0a. 19, 2004                  Sheet 1 0f 4                               US 6,806,889 B1

                    _   _   _   _   _   _   _   _




                                                    n>mo_ m>_   _   _   _   _       _   _   _   _    _




                                                                            mOw E       K? mWzw:um




                                                                8)
                                                       PDQ O
                                                                L wEOPw
     Kw
          IMZEO                     I090m
                                            »
                                            »




          0A53l.5
U.S. Patent                              0a. 19, 2004                        Sheet 2 0f 4                            US 6,806,889 B1




                                                            Fig.2.
                128                            121                GAME APPLICATION NOT AVAILABLE
               I                                -                                    133


                      wha’ ', an
                   SCHEDULED ,                                 wha’ 3 0"
                                                                         ,                 W
                                                                                           “may, on                               ‘125
          A     .30 rwo WAY RIV                ‘45         PLAY ANYTIME                            BROAD‘:
              MLWLJL.
              ______._____
                                                     A                                        7 _ 30 M Qm AST ‘QM
              ‘9'30    “MIR!                                                                       0 PLAYL         in ALL T51
          '                                                                                   H"     NAME    - '       _|‘fv_
         4                                     >     v                                        8.“ ELUELE“               8662
          591mm I ANYTIME - anomcm 1v                4                               >       mp?i 5“                     "v
                            A                        scuzouun ‘mm 0 anomcm w                 4                                >
                      1221'                                                  1            l scnmuuzn vmmu: -
                                                                   1 24/

 WWW/WW4                                                                 GAME APPLICATION AVAILABLE
                                                         10 minutes before start 01 actual game. programme name becomes highlightable.

        W
        “Ma! 3 M126
                    W
                    mm"! on W
                   SCREDULED                               PLAY ANYTIME                              wk“! 5 ‘m
         A 7 30 TWO WAY TRIV                         ‘                                             BRQADCAS'I’ TV
                                                                                               .30 5 AR      2          gag};
                                                                                             ____—__.7-§5
                                                                                                FL “WE FWWLQH
         '                                                                                   W
                                                                                             AM GA nv
         4                                           '                                       WW
                                                                                             0 <1 L %
         mmmm '                                      4                               >         i                         m
                                                     scnzouuo warm: - “0M1 W                 4                                >
                                                                                             SCHEDULED 0 ANYTIME '




 '///////////////////////       'MMMMWWMMMMMMMWMM
                                            PAY PER PLAY


      7.30 IWO WAY l'RlV
      Play this game for [Z and you could be
      one I01 20 pnzewinner: each winning
      £5 .
      0r iust play (or lun -Free!




                                               39               PAYMENT ROUTINE


                                                                                                                      COPYRIGHT
                                                                                                                      X secs.
U.S. Patent                            00. 19, 2004         Sheet 3 0f 4                               US 6,806,889 B1




                                                       F|g.3.
  WWWMWWWWWWWWW                                           O
                                                                                                        COPYRIGHT
                                                                                                        X secs.

                                                                    TWO WAY
                                                   35*- 0000    Copyright 8. Agreement




      .                                                                                             BEFORE
          ®                                               @                                         Real Time Start

                                                 -39                Two WAY

                                                                                         38            136
           40         TOPLAY                     > <                                              ‘T
                    The game will be                                  The game will be
                STARTING SHORTLY                                STARTING SHORTLY 5-37


  7                                                                                                 AFI'ER
                                                                                                    Real Time Start
      @                                                  @D                                         7.30
      ,                                     __                                                      Actual game starts
                                                                                                    3 minutes later at 7.33.
                                                                TWO WAY


              $3                                 > <-           i
      STARTING
        STARTINGIN IN
                   0  @MINUTES~~~
                        SECONDS                           STARTING
                                                            STARTINGIN IN
                                                                       6  6MINUTES
                                                                             MINUTES

                                                                        I    HOW TO PLAY I
          NOTE: It you are in the How to Play
           screen and game starts, you then                     STARTING W m SECONDS
          enter the GAME STARTED routine.

                                                                       At 0 seconds,
                                                                    screen autos to game




  WWW/WWW                                                                        ///////////////////////////////////////////%
                                                                                                     GAME STARTS
                                                                                                     7.33
U.S. Patent             0a. 19, 2004                Sheet 4 0f 4           US 6,806,889 B1



                                                                        Fig.4.
                                                   —39

                ;,                                                         GAME    TARTS
                                                                            7.33
                40w
                JHE GAME HAS STARTED
               4'4                                                 4L      43
                          NOTE: If you are in the How to Play             /
                            screen and game starts, you then
                           enter the GAME STARTED routine.



     JOIN IN AFTER GAME STARTED


                       PAY PER PLAY
                          Routine




                           TWO WAY
                        0600
                           Copyright & Agreement




                           TWO WAY



                     he game has started and you M" be
                         JOINING IN SHORTLY

       6‘ ' ME HAS STARTED

                                        NEXTGAME ENTRY POINT.
                                                      US 6,806,889 B1
                               1                                                                       2
            INTERAVTIVE APPLICATIONS                                      ii) thereafter, transmitting a real time start signal to the
                                                                        user interfaces to enable the interactive application to begin
                                                                        substantially simultaneously at each user interface.
               FIELD OF THE INVENTION                                      The invention ensures that the application data is trans
                                                                        mitted before the application begins by enabling the appli
  The invention relates to a method and apparatus for                   cation at each user interface With a real time start signal.
supplying information from a central source to a plurality of           There are various different types of application With Which
remote user interfaces relating to an interactive application.          the invention can be implemented. In a simple example,
                                                                        applications can be supplied on demand. In a second group
          DESCRIPTION OF THE PRIOR ART                                  of examples, an interactive application can be scheduled to
                                                                   10
  Interactive applications, such as interactive games, are              start at a particular time, for example Where the application
supplied to a plurality of user interfaces, often in conjunction        relates to a game to be played amongst a number of different
With a broadcast TV programme or the like With Which the                users. In this situation, the application data Will be made
                                                                        available from a predetermined time before the interactive
application is associated. In a conventional interactive
                                                                        application is scheduled to begin to alloW enough time for
system, a scheduled TV programme is transmitted at a 15
                                                        the data to be doWnloaded if a user Wishes to take part in the
scheduled start time and in addition application data relating          interactive application.
to the associated application is also doWnloaded by the user
                                                                          In a third group, the interactive application is associated
interfaces.                                                             With a TV broadcast programme or the like scheduled to
   ERA-0714684 discloses a real-time multi-user game                    begin at a certain time. As With the previous example, the
communication system for use in a cable television infra                application data Will then be made available from a prede
structure. Games are transmitted simultaneously to a large              termined time, for example ten minutes before the scheduled
number of remote users.                                                 program start time.
  US. Pat. No. 5,838,314 discloses an interactive video                   In all cases, hoWever, the real time start signal must be
service system enabling pay-per-vieW and video-on-demand                received before at least the interactive part of the application
systems to be implemented. These are not interactive appli         25
                                                                        can commence.
cations and are not therefore directly relevant to the present            Preferably, the method further comprises broadcasting an
invention.                                                              “application available” signal at the predetermined time to
   In particular, this is not concerned With the simultaneous           all the remote user interfaces. This may be as part of an
use of an interactive application by a large number of users.           electronic programme guide. Alternatively, the broadcasting
  WO-A-97/08892 describes a system providing interactive                of application data may in itself indicate the application is
entertainment in the form of a branch structured narrative.             available.
Information relating to the application is doWnloaded to a set            The early knoWledge that an application is available
top box and then the user can activate the application.                 alloWs users to respond before the application starts. This
HoWever, there is no link betWeen different users and so this 35        period prior to the issue of the real time start signal can be
disclosure is not relevant to the problems addressed by the             used to carry out a statistical analysis of the user interfaces.
present invention.                                                      For example the interactive application may comprise a pool
   The present invention is concerned With enabling the                 betting game in Which each user makes a betting payment
plurality of remote user interfaces to take part in the same            and the Winner of the game receives the betting payments of
interactive application and thus provide an opportunity for        40
                                                                        the other users. In this case, the application may perform
inter-user competition.                                                 certain preliminary tasks, such as passing bets to the central
                                                                        source Where the betting payments from all of the user
  Aproblem With conventional interactive systems is that it
                                                                        interfaces may be added up and the users informed of the
can take a large amount of time for each user interface to
                                                                        total amount of money Which Will be given to the Winner.
doWnload the application data. If a user interface starts
doWnloading the application data shortly before the sched          45      In another example the interactive application may com
uled start time, then there may not be enough time to                   prise a quiZ game in Which questions are transmitted to the
completely doWnload the application data before the sched               user interfaces and the users input their ansWers in response.
uled start time.                                                        In this case three different quiZZes may be transmitted
                                                                        simultaneously in respective categories—“NOVICE”,
            SUMMARY OF THE INVENTION                                    “INTERMEDIATE” and “ADVANCED”. Before the appli
                                                                        cation is started, players enter themselves and provide an
   In accordance With a ?rst aspect of the present invention            indication of their level of expertise to the central source
there is provided a method of supplying information from a              Where a check is made that there are at least a minimum
central source to a plurality of remote user interfaces relating        number of players entered in each category. If the minimum
to an interactive application, the method comprising:                   number of players have not entered in, for example, the
                                                                   55
  i) transmitting application data associated With the inter            “NOVICE” category, then the application is only operated in
active application to the user interfaces; and,                         the “INTERMEDIATE” and “ADVANCED” categories.
   ii) thereafter, transmitting a real time start signal to the            Yet a further advantage of the present invention is that it
user interfaces to enable the interactive application to begin          ensures that there is enough time to perform a credit check
substantially simultaneously at each user interface.                    routine to check the credit of one or more of the users before
   In accordance With a second aspect of the present inven              the application is started.
tion there is provided apparatus for supplying information                 The application data typically comprises a set of rules
from a central source to a plurality of remote user interfaces          and/or executable computer code. The executable program
relating to an interactive application, the apparatus compris           code can then be run as an application by the user interfaces
ing means for:                                                     65   in order to enable the users to interact With the application.
  i) transmitting application data associated With the inter              Typically, folloWing the start of the application, a mixture
active application to the user interfaces; and,                         of video data (Which may be generated live in a central
                                                     US 6,806,889 B1
                              3                                                                      4
studio in the form of a television program for example)                the signals on the line 5 so that they are transmitted
and/or data (eg quiz question data) Which provides input               simultaneously by a transmitter 8 to remote users or players
for the applications running on the user interfaces Will be            C. In other applications, the signals from the central con
transmitted to the user interfaces.                                    troller 1 and the studio or OB 7 Will be transmitted sepa
   The ?rst substantive action in the application may occur            rately.
after a certain period has passed following the real time start           The signals applied to the combiner 6 may be transmitted
signal. This action could be the appearance of the ?rst                to the remote units Within a vertical blanking interval (VBI)
                                                                       of the normal TV signal or on a separate radio FM-SCA
question in a quiZ game.
                                                                       channel or other data format such as a cable modem, or the
  The user interfaces may communicate an indication of the             Internet. Typically, the transmitted signals Will be in digital
                                                                  10
time of this action to their respective users during a Waiting         form but the invention is also applicable to analogue signals.
interval, for instance by a countdoWn indicating the amount              Each remote user C has a home or remote unit 9 forming
of time remaining or by simultaneously indicating the time             interface apparatus and implemented as a Set Top BOX
of the ?rst action and the current time. These start times may         (STB) having a tunable television receiver 10 connected to
be indicated aurally or by visual display.                             an aerial 11 and a monitor 12. The home unit 9 includes an
                                                                  15
   The interactive application may be scheduled to start at a          address/databus 13 connected to the receiver 10, the bus 13
certain time and this scheduled start time may be advertised           being connected to a microprocessor 14, a memory 15, such
in a TV guide magaZine Which is supplied to the users in               as a ROM, storing program instructions for the processor 14,
advance. HoWever preferably the method further comprises               an infra-red receiver 16, and a memory (RAM) 17. Signals
transmitting electronic programme guide data to the user               transmitted by the processor 14 can be communicated to the
interfaces, the electronic programme guide data indicating             central controller 1 via a public sWitched telephone netWork
the scheduled start time of the application. Typically, if the         18 Which is selectively accessed by a telephone interface
?rst substantive action occurs after the scheduled start time          unit 19 connected to the bus 13.
this is not advertised, to discourage users from joining an    Alternative media such as cable or the internet can be used
application at the last moment. In the case of scheduled 25 for the return signals (as for the signals transmitted to the
applications relating to a broadcast programme, the sched              remote unit C). In general the return signals Will be trans
uled start times of the programme rather than the application          mitted over a different medium to the incoming signals.
Will normally be advertised.                                              In order to enable the users to communicate With the STB
   The application data may be repeatedly transmitted over             9, each user has his oWn handset 25—28 Which is physically
a mass broadcast medium to enable each user interface to               separate from the STB 9 but can communicate With the IR
doWnload the data When required. Alternatively the appli               receiver 16 of the STB 9 via signals generated in the
cation data may be transmitted on receipt of a request from            infra-red Waveband. The IR receiver 16 then converts those
one of the user interfaces.                                            signals for supply to the processor 14 along the data bus 13.
   The user interfaces may all receive the application data   Each remote handset 25—28 can have a variety of control
via a single common transmission medium or platform. 35 buttons provided as is Well knoWn in the art. Each handset
Alternatively, the data may be transmitted on multiple      can be used to control the channel to Which the receiver 10
platforms.                                                             is tuned, the tuning being effected via the processor 14. In
                                                                       addition, each remote handset 25—28 can be used to control
      BRIEF DESCRIPTION OF THE DRAWINGS                                the location of a respective cursor (not shoWn) displayed on
                                                                  40   the monitor 12, movement of a button or the like on the
  An embodiment of the present invention Will noW be                   remote handset generating signals to Which the processor 14
described With reference to the accompanying draWings, in              responds by causing equivalent movement of the cursor
Which:                                                                 about the display screen of the monitor 12. A further button
  FIG. 1 is a schematic diagram of an interactive broadcast            is provided to enable the user to “select” an item indicated
netWork; and,                                                     45   by the cursor in those applications Where this is necessary.
  FIGS. 2 to 4 are a How diagram illustrating a sequence of               Each handset 25—28 has substantially the same construc
images displayed during a scheduled programme.                         tion Which may be of the form described in EP-A-0921657.
                                                                         The game control system A can be used to control a
       DESCRIPTION OF THE EMBODIMENTS
                                                                       variety of games including interactive, predictive games and
   The interactive broadcast netWork shoWn in FIG. 1 com               tWo eXamples of such interactive, predictive games are
prises a game control system A at a central site and including         described in EP-A-0873772 incorporated herein by refer
a central controller 1 Which Will include a computer such as           ence. In the ?rst eXample, play live football, the remote
a PC operating a WindoWs based system, connected to an                 players are able to attempt to predict certain events prior to
input device 2 such as a keyboard and/or mouse and the like            commencement of a live football match Which is broadcast
and to an output device 3 Which may include a monitor             55   by the transmitter 8 and can also attempt to predict certain
and/or printer. A store 4 contains a database storing data             events during the live broadcast. In the second eXample, a
relating to service functions and remote users, Which can be           predictive game for use With broadcast horse racing is
accessed and amended by the central controller 1, and a Live           described.
File store storing application data relating to the game (i.e.           The invention is also concerned With games Which can be
application) being or to be broadcast. The central controller          played betWeen participants at the same or different remote
1 generates data Which can be converted to TV display                  locations C. These may be, for eXample, games based on
signals and other control signals associated With various              quiZ shoWs and the like Where a question is presented With
service functions, on a land line 5 connected to a combining           a set of multiple choice ansWers and the users at the remote
unit 6 de?ning an insertion point of a TV broadcast system             locations C must compete together to be the ?rst to ansWer
B. The combining unit 6 receives television broadcast sig         65   correctly from a multiple selection of ansWers. The ques
nals from a studio 7 (or outside broadcast (OB) location, in           tions may or may not be linked to a quiZ shoW being
the case of an outside live event), and combines these With            broadcast simultaneously.
                                                      US 6,806,889 B1
                               5                                                                        6
  An electronic programme guide (EPG) generator 100                      time start” routine 136 in Which the user is presented With a
provides EPG data to the central computer system 1. The                  message 37 “The game Will be STARTING SHORTLY”. If
EPG data includes the titles and scheduled start times of                the user clicks on a “HOW TO PLAY” icon 38, the processor
scheduled programmes to be broadcast on the interactive                  14 doWnloads a set of program rules from the store 17,
channel, and also on other broadcast channels. An eXample                forming part of the previously doWnloaded application data,
of a conventional electronic programme guide system is                   Which are presented to the user as a list 39. If the user clicks
described in US. Pat. No. 5,630,119.                                     on an “OK TO PLAY” icon 40 the routine returns to
  An eXample of an interactive application Will noW be                   message 37.
described With reference to FIGS. 2—4, Which are How
                                                                            At the scheduled start time of 7:30 (or When an operator
diagrams including a sequence of images Which are pre               10
sented to the user on the monitor 12.
                                                                         at the central controller 1 decides, for eXample from a visual
                                                                         cue from a TV program), an operator transmits a real time
   After turning on the STE 9 and tuning the receiver 10 to
                                                                         start signal from the central controller 1 Which causes the
the interactive channel, the processor 14 obtains information
from signals broadcast by the transmitter 8 to cause the                 program to jump to an “after real time start” routine 41 and
monitor 12 to display a list 121 of scheduled programmes                 starts a stream of timed messages transmitted in real time to
                                                                    15   the processor 14. These messages cause the processor 14 to
along With a clock 128 indicating the current time (in this
case 7:12). The list 121 is compiled by the processor 14 from            display a countdoWn message 42 Which indicates the time
data originating from the EPG generator 100. In this case, a             remaining until the application start time (Which may be
programme entitled “TWo Way Triv” is scheduled at a start                after the start of a broadcast TV programme With Which the
time of 7:30, “War of the Words” is scheduled at a start time            application is associated).
of 8:00, and “Quick Fire” is scheduled at a start time of 9:30.     20     It Will be appreciated that the real time start signal Will be
After clicking on an “anytime” icon 122, the processor 14                transmitted to all STBs 9 so that all those STBs 9 partici
causes the monitor 12 to display a list 123 of interactive               pating in the application Will be synchroniZed to initiate the
games (“Stinkbomb”, “War of the Words” etc.) Which can be                application at the same time.
played at any desired time. By clicking on a “broadcast TV”
                                                                           At the application start time of 7:33, the countdoWn
icon 124 the user is presented in a similar Way With a third 25
                                                                ?nishes and the application program enters its interactive
list 125 of scheduled programmes on broadcast TV. In this
case, a programme entitled “Star Quiz” is scheduled at a        part starting With an “after game start” routine 43 (FIG. 4).
start time of 7:30 on Channel 4, and a programme entitled       The processor 14 initiates a local counter Which provides a
“Play Live Football” is scheduled at a start time of 7:30 on    value of time elapsed since real-time start (7:33) (“game
BBC 1.                                                          time”). If the system is in the “hoW to play” screen at the
                                                             30
   Ten minutes before the scheduled start time of the “TWo      application start time, then the monitor displays a message
Way Triv” program (ie. at 7:20), the central controller 1       44 “THE GAME HAS STARTED”. OtherWise the processor
doWnloads application data in the form of executable com        14 automatically enters a game mode at 45 in Which the user
puter code de?ning a “TWo Way Triv” application from the        is presented With a series of questions 46,47 etc and ansWers
Live File store 4 and also related data such as rule            by clicking on selected ansWer icons 48,49 etc. The ques
                                                                    35
information, and repeatedly broadcasts the data by transmit              tions and ansWers may ?ll the entire monitor screen or may
ting it from the transmitter 8. Before 7:20, if the user clicks          be overlaid on a real-time television broadcast, for instance
on the “TWo Way Triv” icon 126, the icon is not highlighted              of a presenter reading out the questions to competitors in a
indicating that the application data cannot be doWnloaded.               television studio.
HoWever from 7:20 onWards (ie. 10 minutes before the                40
                                                                            If the user is in the “hoW to play” mode at 7.33 then, When
scheduled start time), When the user clicks on the icon 126,             the user clicks on the “OK TO PLAY” icon 40, the routine
the processor 14 determines that the “click” time is Within a            jumps to a display screen Which indicates at 50 that the game
predetermined time (in this case set at 10 minutes) before the           has started and the user Will be joining in shortly. At a game
scheduled start time of the application corresponding to the             entry point (for instance betWeen questions) the user joins
icon 126 and thus doWnloads the “TWo Way Triv” applica              45
                                                                         the game at 51. The user is also given the option at 52 of
tion (as indicated at 29) the neXt time that it is broadcast. The        returning to the “hoW to play” mode.
doWnloaded code is saved in memory 17. In addition, the                     As shoWn in FIG. 4, the user may also enter a game after
icon 126 is highlighted by the processor 14.                             the application start time of 7.33. In this case, at 53 the
  The processor 14 then runs a preliminary section of the                system carries out the “pay per play” routine (shoWn at 30
doWnload application Which starts With a “pay per play”             50   in FIG. 2). The system then displays the copyright message
routine 30 in Which the user is ?rst presented With a choice             54 and jumps to the “joining in shortly” display message 50.
31 of priZe play 32, free play 33 or cancel 34. If the free play           We claim:
icon 32 is selected the routine jumps to a copyright message               1. Apparatus for supplying information from a central
35 (shoWn in FIG. 3) Which is held on screen for a prede                 source to a plurality of remote user interfaces relating to an
termined period (X seconds). If the priZe play icon 32 is           55   interactive application, the apparatus comprising:
selected, the user is presented With a choice of paying using              i) means for transmitting application data to the remote
his play account 36, money card 37, or cancelling 38. If the                  user interfaces, the applications data associated With
user clicks on either of the payment icons 36, 37, the                        the interactive application, the interactive application
processor 14 program jumps to a payment routine 39 in                         relating to a television program Which is broadcast
Which the user is prompted to enter his play account pin            60        While the interactive application is running;
number, or money card (e.g. MondeX) pin number. The play                   ii) means for transmitting electronic program guide data
account pin number is transmitted to and stored by the                         to the user interfaces, the electronic program guide data
central controller 1 (FIG. 1) via the interface 19 and PSTN                    indicating the scheduled start time of the television
18. The processor 14 then implements a credit check routine                    program; and
and jumps to the copyright message 35 (FIG. 3).                     65     iii) means for transmitting a real time start signal to the
  After the copyright message 35 times out (in this case at                   user interfaces to cause the interactive application at
b 7.25(X=300 seconds)) the program jumps to a “before real                    each user interface, that selected the interactive
                                                       US 6,806,889 B1
                                7                                                                     8
     application, to begin at the same time after the sched                6. A method according to claim 5, Wherein the “applica
     uled start time.                                                   tion available” signal is broadcast as part of an electronic
  2. User interface apparatus for use With apparatus accord             program guide.
ing to claim 1, the user interface apparatus comprising a                  7. A method according to claim 3, Wherein each user
processor means for implementing an interactive application             interface increments an application time value Which is
and being adapted to be responsive to the receipt of a real
time start signal to initiate at least the interactive part of the
                                                                        initiated When the application begins.
application.                                                               8. Amethod according to claim 3, Wherein the application
  3. A method of supplying information from a central                   data comprises a set of rules associated With the application.
source to a plurality of remote user interfaces relating to an            9. Amethod according to claim 3, Wherein the application
interactive application, the method comprising:                         data comprises executable computer code.
  i. transmitting application data to the remote user                      10. A method according to claim 3, Wherein the interac
     interfaces, associated With the interactive application,           tive application comprises an interactive game.
     the interactive application relating to a television pro              11. A method of supplying information from a central
        gram Which is broadcast While the interactive appli          15 source to a plurality of remote user interfaces relating to an
         cation is running;                                             interactive application, the method comprising:
  ii. transmitting electronic program guide data to the user               i. transmitting application data associated With the inter
     interfaces, the electronic program guide data indicating                  active application to the user interfaces;
      the scheduled start time of the television program; and
                                                                           ii. advertising the scheduled start time of the interactive
  iii. transmitting a real time start signal to the user                     application; and
     interface, the real time start signal causing the interac
     tive applications to begin at a time after the scheduled              iii. transmitting a real time start signal to the user
     start time and at the same time, at each user interface                 interfaces, the real time start signal causing the inter
      that selected the interactive application.                             active application to begin at a time after the scheduled
   4. A method according to claim 3, Wherein step i) com                     start time and at the same time, at each user interface
prises repeatedly transmitting the application data from a                    that selected the interactive application.
predetermined time before the interactive application is to                12. Amethod according to claim 11, Wherein the real time
begin.                                                                  start signal de?nes a time in the future at Which the inter
  5. A method according to claim 4, further comprising                  active application begins.
broadcasting an “application available” signal at the prede
termined time to all the remote user interfaces.
